Citation Nr: 0517789	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for dermatitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1943 to January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Albuquerque, New Mexico, Regional 
Office (RO).  That decision denied a rating in excess of 10 
percent for dermatitis.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in April 2004.  In 
April 2004, the veteran, through his representative, filed a 
motion to advance his appeal on the docket.  In October 2004, 
the Board granted the motion.

The Board remanded the claim for further development in 
November 2004.  In a March 2005 decision, the RO granted an 
increased rating of 30 percent for the veteran's service-
connected dermatitis.  As this is not the full benefit sought 
on appeal, the claim remains before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record reasonably shows that the 
veteran's dermatitis is of such severity that he has required 
treatment that more nearly approximates near-constant 
systemic therapy with corticosteroids during the past 12-
month period.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for 
dermatitis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefit sought on 
appeal, any defect with regard to VA's duty to assist the 
veteran with the development claim would be considered 
harmless error.


II.  Factual Background

Service medical records reflect that the veteran was treated 
for dermatitis intermittently between September 1946 and 
December 1946.  A July 1959 rating decision granted service 
connection for dermatitis and assigned an initial disability 
rating of 10 percent.  This rating was continued in a July 
1968 rating decision.

A November 2002 private treatment note reflected continued 
treatment for generalized eczema.  The physician noted there 
was post-inflammatory pigmentation across the lower, mid and 
upper back.  He also noted a slight vascular reaction.  The 
veteran was prescribed Betamethasone, a topical 
corticosteroid, and Hydroxyzine, an antihistamine.

A January 2003 private treatment note reported that the 
veteran had lichenified plaques on the back with post-
inflammatory pigmentation.  He was given an injection of 
Kenalog, a systemic corticosteroid.

In March 2003 the veteran filed a claim for entitlement to an 
increased rating for dermatitis.

A March 2003 VA treatment note indicated that the veteran 
complained of a persistent rash.  On examination, the 
veteran's skin was dry and there were areas of scale and 
excoriation.  The veteran was prescribed Triamcinolone cream, 
a topical corticosteroid.

An April 2003 VA examination report noted that the veteran 
reported that his rash was intermittent, but it was also 
progressive.  He reported that his exacerbations used to 
occur every couple of years and had increased to at least 
twice a year.  The veteran reported using topical medications 
daily.  On examination, a small lesion was noted on the left 
scapula, covering approximately .25 percent of the veteran's 
body.  The examiner stated that, according to the veteran, 
when he experienced an exacerbation approximately 5 percent 
of his body was affected.

The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge at a hearing held at the RO in 
April 2004.  The veteran testified that the rash from his 
dermatitis is not constant, but does recur frequently.  He 
stated that the rashes travel around his body recurring on 
his chest, legs, stomach, and skull.  He stated that he uses 
creams and takes pills, which occasionally helped.  The 
veteran reported that when his rash is really bad he gets an 
injection from his dermatologist.  The veteran's wife 
testified that the veteran's rash occurred all over his body.  
She stated it gets very bad and then would suddenly go away.

Private treatment notes dated from October 2003 through 
December 2004 reflected continued treatment for dermatitis.  
Such treatment notes indicated that the veteran received an 
injection of Kenalog, a systemic corticosteroid, in October 
2003, December 2003, April 2004, June 2004, July 2004, 
November 2004, and December 2004.  The June 2004 private 
treatment note also noted increasing symptoms that affected 
the veteran's hands, trunk, extremities, and neck.

A June 2004 VA treatment note indicated that the veteran 
report a recurrent rash.  He indicated that he experienced 
itching, burning and pain when his rash recurred.  On 
examination, there was a generalized macular, erythematous 
rash on the veteran's body.

A November 2004 VA treatment note stated that the veteran's 
skin rash persisted.  The veteran reported he had recently 
gotten a shot from his private dermatologist.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 7806 a rating of 30 percent requires 
evidence of exposure from 20% to 40% of the entire body or 
20% to 40% of exposed areas affected; or the need for 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  The highest rating 
allowable pursuant to this Code, 60 percent, requires 
evidence of exposure to more than 40% of the entire body or 
more than 40% of exposed areas affected; or the need for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence reasonably establishes 
entitlement to a rating of 60 percent for dermatitis.  The 
reasons follow.

Initially, the Board notes that the veteran is appropriately 
rating under Diagnostic Code 7806 for his service-connected 
dermatitis.  A rating of 60 percent is warranted if one of 
two conditions is met.  Either the veteran's dermatitis 
affects more than 40 percent of the veteran's exposed body or 
more than 40 percent of the affected area, or the veteran 
requires constant or near-constant treatment with systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.

With regard to the area of the body covered, the Board notes 
that the evidence is unclear whether more than 40 percent of 
the affected area, or more than 40 percent of the body is 
affected by the veteran's dermatitis.  The April 2003 VA 
examination report noted that, according to the veteran's 
report, about 5 percent of the body was affected during an 
exacerbation.  At the April 2004 hearing, the veteran 
testified that while the dermatitis affected multiple areas 
on the body it recurred in different areas in different 
times.  The June 2004 private treatment note, however, 
reported that his rash affected the veteran's hands, 
extremities, trunk, and neck.  Such records reflect that the 
veteran's exacerbations appear to be affecting a larger area 
of his body.

Regardless, private treatment notes from January 2003 through 
November 2004 reflect that the veteran was injected 
approximately 7 times with Kenalog, a systemic 
corticosteroid.  Moreover, the Board notes that the frequency 
of such injections increased during the time period in 
question.  Moreover, the veteran, at his April 2004 hearing, 
testified that other treatment methods, such as topical 
corticosteroids and antihistamines, were becoming less 
effective than the injections.  While this does not indicate 
constant treatment, the Board finds that the veteran's 
increased need for systemic corticosteroids, and the 
decreasing time period between each injection, more nearly 
approximates near-constant treatment.  Accordingly, the Board 
finds, resolving any doubt in favor of the veteran, that a 
rating of 60 percent is warranted for dermatitis under 
Diagnostic Code 7806.  This is the maximum rating available 
under the applicable schedular criteria.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's dermatitis alone has caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would render impractical the application of regular 
schedular standards at this time.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to a rating of 60 percent for dermatitis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


